                                                                                    Case 3:19-cv-06088-LB Document 1 Filed 09/25/19 Page 1 of 2


                                                                   1   Mark I. Schickman (CSB #62653)
                                                                       Cathleen S. Yonahara (CSB #203802)
                                                                   2   FREELAND COOPER & FOREMAN LLP
                                                                       150 Spear Street, Suite 1800
                                                                   3   San Francisco, California 94105
                                                                       Telephone: (415) 541-0200
                                                                   4   Facsimile: (415) 495-4332
                                                                       Email: schickman@freelandlaw.com
                                                                   5          yonahara@freelandlaw.com

                                                                   6   Attorneys for Defendant
                                                                       Jose Torres L.D. Latin Club Bar, Inc.
                                                                   7

                                                                   8                                    UNITED STATES DISTRICT COURT
                                                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                                                  10   Jane Roe, on behalf of herself and all others CASE NO.:
                                                                       similarly situated,
                                                                  11
                                                                                         Plaintiff,                          (ORIGINALLY FILED IN SUPERIOR
FREELAND COOPER & FOREMAN LLP




                                                                  12                                                         COURT OF CALIFORNIA FOR THE
                                                                                v.                                           COUNTY OF SAN MATEO, CASE NO. 17-
                                                                  13                                                         CIV-05530)
                                San Francisco, California 94105




                                                                       Jose Torres L.D. Latin Club Bar, Inc dba; Hanky
                                 150 Spear Street, Suite 1800




                                                                  14   Panky Club; and Does 1-200,                     DEFENDANT JOSE TORRES L.D. LATIN
                                                                                                                       CLUB BAR, INC’s.(DBA HANKY PANKY
                                                                  15                 Defendant.                        CLUB) NOTICE OF REMOVAL UNDER 28
                                                                                                                       U.S.C. §§ 1331, 1441, 1446.
                                                                  16

                                                                  17
                                                                                TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
                                                                  18
                                                                       THE NORTHERN DISTRICT OF CALIFORNIA
                                                                  19
                                                                                PLEASE TAKE NOTICE that defendant Jose Torres L.D. Latin Club Bar, Inc., dba; Hanky
                                                                  20

                                                                  21   Panky Club; (“Jose Torres L.D”). removes to this court the San Mateo County California Superior

                                                                  22   Court Action NO.: 17-CIV-05530 described below.
                                                                  23            1. On December 4, 2017 an action was commenced in the Superior Court of California for the
                                                                  24
                                                                       Count of San Mateo entitled “Jane Roe, on behalf of herself and all others similarly situated, v. Jose
                                                                  25
                                                                       Torres L.D. Latin Club Bar, Inc dba; Hanky Panky Club;Case No. 17-CIV-055302.
                                                                  26
                                                                                2.       On or about September 9, 2019 , Plaintiff moved the state court for permission to file a
                                                                  27

                                                                  28   Second Amended Complaint, which the court granted. Plaintiffs filed her Second Amended




                                                                       {00311985}                 JOSE TORRES L.D. NOTICE OF REMOVAL
                                                                                    Case 3:19-cv-06088-LB Document 1 Filed 09/25/19 Page 2 of 2


                                                                       Complaint on September 10, 2019, which for the first time added as a Fifth Cause of Action a claim
                                                                   1

                                                                   2   under the federal Fair Labor Standards Act (FLSA), asserting that Defendant Jose Torres L.D failed

                                                                   3   to pay minimum wages as required by the FLSA . A copy of the Second Amended Complaint is

                                                                   4   attached to this Notice as Exhibit A and is incorporated by reference.
                                                                   5
                                                                                3. Defendant was served with a copy of the Second Amended Complaint on or about
                                                                   6
                                                                       September 19, 2019 by mail. Plaintiff filed a Proof of Service with the San Mateo County Superior
                                                                   7
                                                                       Court averring that a copy of the Second Amended Complaint was served on September 19 , 2019. A
                                                                   8
                                                                       copy of that Proof of Service is attached to Exhibit A to this Notice.
                                                                   9

                                                                  10            4. This action is a civil action of which this court has original jurisdiction under 28 U.S.C.A. §

                                                                  11   1331, and is one which may be removed to this court by defendant pursuant to the provisions of 28
FREELAND COOPER & FOREMAN LLP




                                                                  12   U.S.C.A. § 1441(a) in that one of the claims against Jose Torres L.D arises under the Fair Labor
                                                                  13
                                San Francisco, California 94105




                                                                       Standards Act, 29 U.S.C. 216, et seq.
                                 150 Spear Street, Suite 1800




                                                                  14
                                                                                5. This Notice of Removal is effected properly and timely pursuant to 28 U.S.C. § 1446(b).
                                                                  15
                                                                                6. Venue is proper in this District pursuant to 28 U.S.C. § 1441(a) because the Superior Court
                                                                  16

                                                                  17   where the removed case was pending is located within the District.

                                                                  18            7.. In accordance with 28 U.S.C. §1446(d), the undersigned counsel certifies that a copy of

                                                                  19   this Notice of Removal and all supporting papers will be promptly served on Plaintiff’s counsel and
                                                                  20   filed with the Clerk of the Superior Court for the County of san Mateo. Therefore, this Notice of
                                                                  21
                                                                       Removal is timely and all procedural requirements under 28 U.S.C. § 1446 have been satisfied.
                                                                  22
                                                                                THEREFORE, Jose Torres L.D requests that this action be removed from the Superior Court
                                                                  23
                                                                       of California for the County of San Mateo to this court.
                                                                  24

                                                                  25   Dated: September 17, 2019

                                                                  26                                                          By_/s/ Mark I. schickman
                                                                                                                                Mark I. Schickman
                                                                  27
                                                                                                                              Attorneys for Defendant
                                                                  28                                                          Defendant Jose Torres L.D. Latin Club Bar, Inc.




                                                                       {00311985}               JOSE TORRES L.D. NOTICE OF REMOVAL
